                                                                                                                                   1
                                                                                                                                   2                                                                      7/11/2019
                                                                                                                                   3                                                                       CW
                                                                                                                                   4
                                                                                                                                   5
                                                                                                                                   6
                                                                                                                                   7
                                                                                                                                   8                         UNITED STATES DISTRICT COURT
                                                                                                                                   9          CENTRAL DISTRICT OF CALIFORNIA -- WESTERN DIVISION
                                                                                                                                  10
                                                                                                                                  11   ARTURO MADRIZ, individually and             Case No. 2:19-cv-00979-GW-SK
                                                                                                                                       on behalf of all others similarly
T ROUTMAN S ANDERS LLP




                                                                                                                                       situated,                                   STIPULATED PROTECTIVE
                                          600 P E A C H T R E E S T R E E T NE


                                                                                                  A T L A N T A , GA 30308-2216




                                                                                                                                  12
                         AMERICA PLAZ A




                                                                                                                                                                                   ORDER
                                                                                 S U I T E 3000




                                                                                                                                  13                   Plaintiff,
                           OF




                                                                                                                                  14   v.
                         BANK




                                                                                                                                  15   GREENSKY OF GEORGIA, LLC;
                                                                                                                                       THE BRAND BANKING
                                                                                                                                  16   COMPANY; SYNOVUS BANK; and
                                                                                                                                       DOES 1 through 50, inclusive,
                                                                                                                                  17
                                                                                                                                                       Defendants.
                                                                                                                                  18
                                                                                                                                  19
                                                                                                                                  20   1.    A. PURPOSES AND LIMITATIONS
                                                                                                                                  21         Discovery in this action is likely to involve production of confidential,
                                                                                                                                  22   proprietary, or private information for which special protection from public
                                                                                                                                  23   disclosure and from use for any purpose other than prosecuting this litigation may be
                                                                                                                                  24   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
                                                                                                                                  25   the following Stipulated Protective Order. The parties acknowledge that this
                                                                                                                                  26   Stipulated Protective Order does not confer blanket protections on all disclosures or
                                                                                                                                  27   responses to discovery and that the protection it affords from public disclosure and
                                                                                                                                  28
                                                                                                                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                                                                   1   use extends only to the limited information or items that are entitled to confidential
                                                                                                                                   2   treatment under the applicable legal principles. The parties further acknowledge, as
                                                                                                                                   3   set forth in Section 12.3, below, that this Stipulated Protective Order does not entitle
                                                                                                                                   4   them to file confidential information under seal; Civil Local Rule 79-5 sets forth the
                                                                                                                                   5   procedures that must be followed and the standards that will be applied when a party
                                                                                                                                   6   seeks permission from the court to file material under seal.
                                                                                                                                   7         B. GOOD CAUSE STATEMENT
                                                                                                                                   8         This action is likely to involve trade secrets, customer and pricing lists and
                                                                                                                                   9   other valuable research, development, commercial, financial, technical and/or
                                                                                                                                  10   proprietary information for which special protection from public disclosure and from
                                                                                                                                  11   use for any purpose other than prosecution of this action is warranted. Such
T ROUTMAN S ANDERS LLP




                                                                                                                                       confidential and proprietary materials and information includes, but is not limited to,
                                          600 P E A C H T R E E S T R E E T NE


                                                                                                  A T L A N T A , GA 30308-2216




                                                                                                                                  12
                         AMERICA PLAZ A


                                                                                 S U I T E 3000




                                                                                                                                  13   confidential business and financial information, information regarding confidential
                           OF




                                                                                                                                  14   business practices, the personally identifiable information of Plaintiff and putative
                         BANK




                                                                                                                                  15   class members (including information implicating privacy rights), and information
                                                                                                                                  16   otherwise generally unavailable to the public, or which may be privileged or
                                                                                                                                  17   otherwise protected from disclosure under state or federal statutes, court rules, case
                                                                                                                                  18   decisions, or common law. Accordingly, to expedite the flow of information, to
                                                                                                                                  19   facilitate the prompt resolution of disputes over confidentiality of discovery
                                                                                                                                  20   materials, to adequately protect information the parties are entitled to keep
                                                                                                                                  21   confidential, to ensure that the parties are permitted reasonable necessary uses of such
                                                                                                                                  22   material in preparation for and in the conduct of trial, to address their handling at the
                                                                                                                                  23   end of the litigation, and serve the ends of justice, a protective order for such
                                                                                                                                  24   information is justified in this matter. It is the intent of the parties that information
                                                                                                                                  25   will not be designated as confidential for tactical reasons and that nothing be so
                                                                                                                                  26   designated without a good faith belief that it has been maintained in a confidential,
                                                                                                                                  27   non-public manner, and there is good cause why it should not be part of the public
                                                                                                                                  28   record of this case.
                                                                                                                                                                                 -2-             STIPULATED PROTECTIVE ORDER
                                                                                                                                   1   2.     DEFINITIONS
                                                                                                                                   2          2.1    Acknowledgment And Agreement To Be Bound, Certification, and
                                                                                                                                   3   Certifications: the document which is entitled, Acknowledgment And Agreement To
                                                                                                                                   4   Be Bound, and which has been attached as Exhibit A to this Stipulated Protective
                                                                                                                                   5   Order.
                                                                                                                                   6          2.2    Action: this pending federal law suit.
                                                                                                                                   7          2.3    Challenging Party: a Party or Non-Party that challenges the designation
                                                                                                                                   8   of information or items under this Stipulated Protective Order.
                                                                                                                                   9          2.4    “CONFIDENTIAL” Information or Items: any non-public commercial,
                                                                                                                                  10   financial, or proprietary business information or personally identifiable information
                                                                                                                                  11   (regardless of how it is generated, stored or maintained) or tangible things that qualify
T ROUTMAN S ANDERS LLP




                                                                                                                                       for protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                          600 P E A C H T R E E S T R E E T NE


                                                                                                  A T L A N T A , GA 30308-2216




                                                                                                                                  12
                         AMERICA PLAZ A


                                                                                 S U I T E 3000




                                                                                                                                  13   the Good Cause Statement.
                           OF




                                                                                                                                  14          2.5    Counsel: Outside Counsel of Record and House Counsel (as well as
                         BANK




                                                                                                                                  15   their support staff).
                                                                                                                                  16          2.6    Designating Party: a Party or Non-Party that designates information
                                                                                                                                  17   and/or items that it produces in disclosures or in responses to discovery in this matter
                                                                                                                                  18   as “CONFIDENTIAL.”
                                                                                                                                  19          2.7    Disclose, Disclosed, and Disclosure: to reveal, divulge, give, or make
                                                                                                                                  20   available any items, information, and/or materials, or any part thereof, or any
                                                                                                                                  21   information contained therein.
                                                                                                                                  22          2.8    Discovery    Material:    all     items   or     information,   regardless
                                                                                                                                  23   of the medium or manner in which it is generated, stored, or maintained (including,
                                                                                                                                  24   among other things, testimony, transcripts, and tangible things), that are produced or
                                                                                                                                  25   generated in disclosures or responses to discovery in this matter.
                                                                                                                                  26          2.9    Expert: a person with specialized knowledge and/or experience in a
                                                                                                                                  27   matter pertinent to the litigation who has been retained by a Party or Counsel to serve
                                                                                                                                  28   as an expert witness or as a consultant in this Action and who is not a current and/or
                                                                                                                                                                                 -3-                STIPULATED PROTECTIVE ORDER
                                                                                                                                   1   former employee of an adverse Party. This definition includes a professional jury or
                                                                                                                                   2   trial consultant retained in connection with this litigation.
                                                                                                                                   3         2.10 House Counsel: attorneys who are employees of a party to this Action.
                                                                                                                                   4   House Counsel does not include Outside Counsel of Record or any other outside
                                                                                                                                   5   counsel.
                                                                                                                                   6         2.11 Non-Party: any natural person, partnership, corporation, association, or
                                                                                                                                   7   other legal entity not named as a Party to this action.
                                                                                                                                   8         2.12 Outside Counsel of Record: attorneys who are not employees of a party
                                                                                                                                   9   to this Action but are retained to represent or advise a party to this Action and have
                                                                                                                                  10   appeared in this Action on behalf of that party or are affiliated with a law firm which
                                                                                                                                  11   has appeared on behalf of that party, and includes support staff.
T ROUTMAN S ANDERS LLP




                                                                                                                                             2.13 Party: any and all parties to this Action, including all of its officers,
                                          600 P E A C H T R E E S T R E E T NE


                                                                                                  A T L A N T A , GA 30308-2216




                                                                                                                                  12
                         AMERICA PLAZ A


                                                                                 S U I T E 3000




                                                                                                                                  13   directors, employees, consultants, retained experts, and Outside Counsel of Record
                           OF




                                                                                                                                  14   (and their support staffs).
                         BANK




                                                                                                                                  15         2.14 Private Material and Private Materials: any Discovery Material that
                                                                                                                                  16   contains the names, contact information, phone numbers, birth dates, addresses,
                                                                                                                                  17   financial account numbers, social security numbers, credit information, and other
                                                                                                                                  18   personally identifiable information obtained from Plaintiff and the putative class
                                                                                                                                  19   members by virtue of and/or in the course of their dealings with Defendants.
                                                                                                                                  20         2.15 Producing Party: a Party or Non-Party that produces Discovery Material
                                                                                                                                  21   in this Action.
                                                                                                                                  22         2.16 Professional Vendors: persons or entities that provide litigation support
                                                                                                                                  23   services (e.g., photocopying; videotaping; translating; preparing exhibits or
                                                                                                                                  24   demonstrations; organizing, storing, and/or retrieving data in any form or medium;
                                                                                                                                  25   etc.) and their employees and/or subcontractors.
                                                                                                                                  26         2.17 Protected Material: any Discovery Material that is designated as
                                                                                                                                  27   “CONFIDENTIAL,” or that contains any Private Material.
                                                                                                                                  28
                                                                                                                                                                                 -4-              STIPULATED PROTECTIVE ORDER
                                                                                                                                   1          2.18 Receiving Party: a Party that receives Discovery Material from a
                                                                                                                                   2   Producing Party.
                                                                                                                                   3   3.     SCOPE
                                                                                                                                   4          The protections conferred by this Stipulated Protective Order cover not only
                                                                                                                                   5   Protected Material (as defined above), but also (1) any information copied or
                                                                                                                                   6   extracted from Protected Material; (2) all copies, excerpts, summaries, and/or
                                                                                                                                   7   compilations of Protected Material; and (3) any testimony, conversations, and/or
                                                                                                                                   8   presentations by Parties and/or Counsel that might reveal Protected Material.
                                                                                                                                   9          Any use of Protected Material at trial shall be governed by the orders of the
                                                                                                                                  10   trial judge. This Stipulated Protective Order does not govern the use of Protected
                                                                                                                                  11   Material at trial.
T ROUTMAN S ANDERS LLP




                                                                                                                                       4.     DURATION
                                          600 P E A C H T R E E S T R E E T NE


                                                                                                  A T L A N T A , GA 30308-2216




                                                                                                                                  12
                         AMERICA PLAZ A


                                                                                 S U I T E 3000




                                                                                                                                  13          4.1    Duration of Confidentiality Obligations. Even after final disposition
                           OF




                                                                                                                                  14   of this litigation, the confidentiality obligations imposed by this Stipulated Protective
                         BANK




                                                                                                                                  15   Order shall remain in effect until a Designating Party agrees otherwise in writing or
                                                                                                                                  16   a court order otherwise directs. Final disposition shall be deemed to be the later of
                                                                                                                                  17   (1) dismissal of all claims and defenses in this Action, with or without prejudice; and
                                                                                                                                  18   (2) final judgment herein after the completion and exhaustion of all appeals,
                                                                                                                                  19   rehearings, remands, trials, or reviews of this Action, including the time limits for
                                                                                                                                  20   filing any motions or applications for extension of time pursuant to applicable law.
                                                                                                                                  21          4.2    Retention of Jurisdiction. To the extent permitted by law, the Court
                                                                                                                                  22   shall at all times retain jurisdiction to enforce, modify, and/or reconsider the terms
                                                                                                                                  23   and provisions of this Stipulated Protective Order, even after the termination of this
                                                                                                                                  24   litigation.
                                                                                                                                  25   5.     DESIGNATING PROTECTED MATERIAL
                                                                                                                                  26          5.1    Exercise Of Restraint And Care In Designating Material For
                                                                                                                                  27   Protection. Each Party or Non-Party that designates information or items for
                                                                                                                                  28   protection under this Stipulated Protective Order must take care to limit any such
                                                                                                                                                                                 -5-             STIPULATED PROTECTIVE ORDER
                                                                                                                                   1   designation to specific material that qualifies under the appropriate standards. The
                                                                                                                                   2   Designating Party must designate for protection only those parts of material,
                                                                                                                                   3   documents, items, or oral or written communications that qualify so that other
                                                                                                                                   4   portions of the material, documents, items, or communications for which protection
                                                                                                                                   5   is not warranted are not swept unjustifiably within the ambit of this Stipulated
                                                                                                                                   6   Protective Order.
                                                                                                                                   7         Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                                                                                                   8   that are shown to be clearly unjustified or that have been made for an improper
                                                                                                                                   9   purpose (e.g., to unnecessarily encumber the case development process or to impose
                                                                                                                                  10   unnecessary expenses and burdens on other parties) may expose the Designating
                                                                                                                                  11   Party to sanctions.
T ROUTMAN S ANDERS LLP




                                                                                                                                             If it comes to a Designating Party’s attention that information or items that it
                                          600 P E A C H T R E E S T R E E T NE


                                                                                                  A T L A N T A , GA 30308-2216




                                                                                                                                  12
                         AMERICA PLAZ A


                                                                                 S U I T E 3000




                                                                                                                                  13   designated for protection do not qualify for protection, that Designating Party must
                           OF




                                                                                                                                  14   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                         BANK




                                                                                                                                  15         5.2    Manner And Timing Of Designations. Except as otherwise provided
                                                                                                                                  16   in this Stipulated Protective Order (see, e.g., second paragraph of section 5.2(a)
                                                                                                                                  17   below), or as otherwise stipulated or ordered, Discovery Material that qualifies for
                                                                                                                                  18   protection under this Stipulated Protective Order must be clearly so designated before
                                                                                                                                  19   the material is disclosed or produced. Designation in conformity with this Stipulated
                                                                                                                                  20   Protective Order requires:
                                                                                                                                  21                (a)      For information in documentary form (e.g., paper or electronic
                                                                                                                                  22                documents, but excluding transcripts of depositions or other pretrial or
                                                                                                                                  23                trial proceedings), that the Producing Party affix the legend
                                                                                                                                  24                “CONFIDENTIAL” conspicuously on any document that contains
                                                                                                                                  25                Protected Material.
                                                                                                                                  26                         A Party or Non-Party that makes original documents available for
                                                                                                                                  27                inspection need not designate them for protection until after the
                                                                                                                                  28                inspecting Party has indicated which documents it would like copied
                                                                                                                                                                                 -6-            STIPULATED PROTECTIVE ORDER
                                                                                                                                   1   and produced. During the inspection and before the designation, all of
                                                                                                                                   2   the material made available for inspection shall be deemed Confidential.
                                                                                                                                   3   After the inspecting Party has identified the documents it wants copied
                                                                                                                                   4   and produced, the Producing Party must determine which documents
                                                                                                                                   5   qualify for protection under this Stipulated Protective Order. Then,
                                                                                                                                   6   before producing the specified documents, the Producing Party must
                                                                                                                                   7   affix the appropriate legend (“CONFIDENTIAL”) to each page that
                                                                                                                                   8   contains Protected Material.
                                                                                                                                   9   (b)   For testimony given in a deposition and/or in other pretrial
                                                                                                                                  10   proceedings, that the Party (i) identify on the record before the close of
                                                                                                                                  11   the deposition and/or other pretrial proceedings, or (ii) specify by
T ROUTMAN S ANDERS LLP




                                                                                                                                       written notice within twenty (20) days of receipt of the final transcript
                                          600 P E A C H T R E E S T R E E T NE


                                                                                                  A T L A N T A , GA 30308-2216




                                                                                                                                  12
                         AMERICA PLAZ A


                                                                                 S U I T E 3000




                                                                                                                                  13   any portions of the testimony that qualify as Confidential. When the
                           OF




                                                                                                                                  14   Party identifies the protected testimony by written notice after the close
                         BANK




                                                                                                                                  15   of the deposition and/or other pretrial proceedings, the Party serving
                                                                                                                                  16   written notice shall specify the portions of the testimony as to which
                                                                                                                                  17   protection is sought.
                                                                                                                                  18   (c)   For information produced in some form other than documentary
                                                                                                                                  19   and for any other tangible items, that the Producing Party affix in a
                                                                                                                                  20   prominent place on the exterior of the container(s) in which the
                                                                                                                                  21   information    and/or   item      is   stored    the   appropriate   legend
                                                                                                                                  22   (“CONFIDENTIAL”). If only portions of the information and/or items
                                                                                                                                  23   warrant protection, the Producing Party shall, to the extent practicable,
                                                                                                                                  24   identify the protected portions as Confidential
                                                                                                                                  25   (d)   For electronically stored information that is produced in a format
                                                                                                                                  26   that does not permit the branding of the designation on the face of the
                                                                                                                                  27   document (e.g., native Excel files or database exports), the Confidential
                                                                                                                                  28   designation shall be made by including the legend “CONFIDENTIAL”
                                                                                                                                                                   -7-                 STIPULATED PROTECTIVE ORDER
                                                                                                                                   1                in the name of the file and by adding a metadata field in the load file
                                                                                                                                   2                with the same designation.
                                                                                                                                   3         5.3    Failures To Designate. A failure to designate qualified information
                                                                                                                                   4   and/or items as Confidential does not, standing alone, waive the Designating Party’s
                                                                                                                                   5   right to secure protection under this Stipulated Protective Order for such material. In
                                                                                                                                   6   the event that any information, document, and/or item that is subject to a Confidential
                                                                                                                                   7   designation is produced without such designation, the Designating Party that
                                                                                                                                   8   produced the material shall give written notice to the Receiving Party of such
                                                                                                                                   9   inadvertent production within ten (10) days of discovery of the production, together
                                                                                                                                  10   with a copy of the subject material designated as Confidential (the “Clawback
                                                                                                                                  11   Notice”). Upon receipt of such Clawback Notice, the Receiving Party shall promptly
T ROUTMAN S ANDERS LLP




                                                                                                                                       destroy the produced material and all copies thereof, and shall retain only the subject
                                          600 P E A C H T R E E S T R E E T NE


                                                                                                  A T L A N T A , GA 30308-2216




                                                                                                                                  12
                         AMERICA PLAZ A


                                                                                 S U I T E 3000




                                                                                                                                  13   material designated as Confidential.
                           OF




                                                                                                                                  14   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                         BANK




                                                                                                                                  15         6.1    Timing Of Challenges. Any Party or Non-Party may challenge a
                                                                                                                                  16   designation of confidentiality at any time that is consistent with the Court’s
                                                                                                                                  17   Scheduling Order.
                                                                                                                                  18         6.2    Meet And Confer. The Challenging Party shall initiate the dispute
                                                                                                                                  19   resolution process under Local Rule 37.1 et seq.
                                                                                                                                  20         6.3    The burden of persuasion in any such challenge proceeding shall be on
                                                                                                                                  21   the Designating Party. Frivolous challenges, and those made for an improper
                                                                                                                                  22   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                                                                                                                  23   parties) may expose the Challenging Party to sanctions. Unless the Designating
                                                                                                                                  24   Party has waived or withdrawn the confidentiality designation, all parties shall
                                                                                                                                  25   continue to afford the material in question the level of protection to which it is
                                                                                                                                  26   entitled under the Producing Party’s designation until the Court rules on the
                                                                                                                                  27   challenge.
                                                                                                                                  28
                                                                                                                                                                                 -8-            STIPULATED PROTECTIVE ORDER
                                                                                                                                   1   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                                                                                   2         7.1    Basic Principles. A Receiving Party may use Protected Material that
                                                                                                                                   3   is Disclosed or produced by another Party or by a Non-Party in connection with this
                                                                                                                                   4   Action only for prosecuting, defending, or attempting to settle this Action, and not
                                                                                                                                   5   for any business purposes or in connection with any other litigation. Such Protected
                                                                                                                                   6   Material may be disclosed only to the categories of persons and under the conditions
                                                                                                                                   7   described in this Stipulated Protective Order. When the Action has been terminated,
                                                                                                                                   8   a Receiving Party must comply with the provisions of section 13 below (FINAL
                                                                                                                                   9   DISPOSITION).
                                                                                                                                  10         Protected Material must be stored and maintained by a Receiving Party at a
                                                                                                                                  11   location and in a secure manner that ensures that access is limited to the persons
T ROUTMAN S ANDERS LLP




                                                                                                                                       authorized under this Stipulated Protective Order.
                                          600 P E A C H T R E E S T R E E T NE


                                                                                                  A T L A N T A , GA 30308-2216




                                                                                                                                  12
                         AMERICA PLAZ A


                                                                                 S U I T E 3000




                                                                                                                                  13         7.2    Disclosure Of “CONFIDENTIAL” Information or Items. Unless
                           OF




                                                                                                                                  14   otherwise ordered by the Court or permitted in writing by the Designating Party, a
                         BANK




                                                                                                                                  15   Receiving    Party     may     disclose   any    information   or   item   designated
                                                                                                                                  16   “CONFIDENTIAL” only to:
                                                                                                                                  17                (a)     the Receiving Party’s Outside Counsel of Record in this Action,
                                                                                                                                  18                as well as employees of said Outside Counsel of Record to whom it is
                                                                                                                                  19                reasonably necessary to disclose the information for this Action;
                                                                                                                                  20                (b)     the officers, directors, and employees (including House Counsel)
                                                                                                                                  21                of the Receiving Party to whom disclosure is reasonably necessary for
                                                                                                                                  22                this Action;
                                                                                                                                  23                (c)     Experts (as defined in this Stipulated Protective Order) of the
                                                                                                                                  24                Receiving Party to whom disclosure is reasonably necessary for this
                                                                                                                                  25                Action and who have signed the “Acknowledgment and Agreement to
                                                                                                                                  26                Be Bound” (Exhibit A);
                                                                                                                                  27                (d)     the court and its personnel;
                                                                                                                                  28                (e)     court reporters and their staff;
                                                                                                                                                                                  -9-           STIPULATED PROTECTIVE ORDER
                                                                                                                                   1                (f)   professional jury or trial consultants, mock jurors, and
                                                                                                                                   2                Professional Vendors to whom disclosure is reasonably necessary for
                                                                                                                                   3                this Action and who have signed the “Acknowledgment and Agreement
                                                                                                                                   4                to Be Bound” (Exhibit A);
                                                                                                                                   5                (g)   the author or recipient of a document containing the information
                                                                                                                                   6                or a custodian or other person who otherwise possessed or knew the
                                                                                                                                   7                information;
                                                                                                                                   8                (h)   during their depositions, witnesses and attorneys for witnesses in
                                                                                                                                   9                the Action to whom disclosure is reasonably necessary provided: (1) the
                                                                                                                                  10                deposing party requests that the witness sign the form attached as
                                                                                                                                  11                Exhibit 1 hereto; and (2) they will not be permitted to keep any
T ROUTMAN S ANDERS LLP




                                                                                                                                                    confidential information unless they sign the “Acknowledgment and
                                          600 P E A C H T R E E S T R E E T NE


                                                                                                  A T L A N T A , GA 30308-2216




                                                                                                                                  12
                         AMERICA PLAZ A


                                                                                 S U I T E 3000




                                                                                                                                  13                Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
                           OF




                                                                                                                                  14                Designating Party or ordered by the court. Pages of transcribed
                         BANK




                                                                                                                                  15                deposition testimony or exhibits to depositions that reveal Protected
                                                                                                                                  16                Material may be separately bound by the court reporter and may not be
                                                                                                                                  17                disclosed to anyone except as permitted under this Stipulated Protective
                                                                                                                                  18                Order; and
                                                                                                                                  19                (i)   any mediator or settlement officer, and their supporting
                                                                                                                                  20                personnel, mutually agreed upon by any of the parties engaged in
                                                                                                                                  21                settlement discussions.
                                                                                                                                  22         7.3    Procedures For Disclosure Of Protected Material To Experts.
                                                                                                                                  23   Unless otherwise ordered by the Court or agreed to in writing by the Designating
                                                                                                                                  24   Party, if the Receiving Party of the Protected Material seeks to Disclose to an Expert
                                                                                                                                  25   (as defined in this Stipulated Protective Order) any information and/or item that has
                                                                                                                                  26   been designated as Protected Material, it first must:
                                                                                                                                  27
                                                                                                                                  28
                                                                                                                                                                                - 10 -         STIPULATED PROTECTIVE ORDER
                                                                                                                                   1                (a)    Ensure that the Expert has read this Stipulated Protective Order
                                                                                                                                   2                and has executed the Acknowledgment And Agreement To Be Bound;
                                                                                                                                   3                and
                                                                                                                                   4                (b)    Ensure that the Expert has agreed not to Disclose the Protected
                                                                                                                                   5                Material to anyone who has not also agreed to be bound by the
                                                                                                                                   6                Acknowledgment And Agreement To Be Bound.
                                                                                                                                   7         Provided the Receiving Party complies with the provisions of this Paragraph
                                                                                                                                   8   7.4, the Receiving Party has no obligation to disclose the identity of any of its Experts
                                                                                                                                   9   pursuant to this Paragraph, but this Paragraph shall not affect any duty to disclose
                                                                                                                                  10   experts contained in applicable local rules or Federal Rules of Civil Procedure, by
                                                                                                                                  11   stipulation of the Parties, or by order of the Court.
T ROUTMAN S ANDERS LLP




                                                                                                                                             7.4    Redacting Private Materials.          The Designating Party may redact
                                          600 P E A C H T R E E S T R E E T NE


                                                                                                  A T L A N T A , GA 30308-2216




                                                                                                                                  12
                         AMERICA PLAZ A


                                                                                 S U I T E 3000




                                                                                                                                  13   portions of Private Materials from Discovery Material pursuant to this Stipulated
                           OF




                                                                                                                                  14   Protective Order to prevent the disclosure of certain personally identifiable
                         BANK




                                                                                                                                  15   information. However, upon certification, Private Material shall be made available
                                                                                                                                  16   as necessary for the purposes of class notice and trial.
                                                                                                                                  17   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
                                                                                                                                  18   PRODUCED IN OTHER LITIGATION
                                                                                                                                  19         If a Receiving Party is served with a subpoena or a court order issued in other
                                                                                                                                  20   litigation that would compel Disclosure of any information or items designated in
                                                                                                                                  21   this Action as “CONFIDENTIAL”, that Party must:
                                                                                                                                  22                (a)    Promptly notify in writing the Designating Party. The Receiving
                                                                                                                                  23                Party must provide such notification as soon as is practicable and must
                                                                                                                                  24                use its best efforts to provide such notification within three (3) court
                                                                                                                                  25                days after receiving the subpoena or order. When providing such
                                                                                                                                  26                notification to the Designating Party, the Receiving Party must include
                                                                                                                                  27                a copy of the subpoena or court order that would compel the Disclosure
                                                                                                                                  28                described herein;
                                                                                                                                                                                 - 11 -           STIPULATED PROTECTIVE ORDER
                                                                                                                                   1               (b)    Promptly notify in writing the party who caused the subpoena or
                                                                                                                                   2               order to issue in the other litigation that some or all of the information
                                                                                                                                   3               and/or items covered by the subpoena or order is subject to this
                                                                                                                                   4               Stipulated Protective Order. Such notification shall include a copy of
                                                                                                                                   5               this Stipulated Protective Order; and
                                                                                                                                   6               (c)    Cooperate with respect to all reasonable procedures sought to be
                                                                                                                                   7               pursued by the Designating Party whose Protected Material may be
                                                                                                                                   8               affected.
                                                                                                                                   9         The Designating Party timely seeks a protective order, the Party served with
                                                                                                                                  10   the subpoena or court order shall not produce any information designated in this
                                                                                                                                  11   action as “CONFIDENTIAL” before a determination by the court from which the
T ROUTMAN S ANDERS LLP




                                                                                                                                       subpoena or order issued, unless the Party has obtained the Designating Party’s
                                          600 P E A C H T R E E S T R E E T NE


                                                                                                  A T L A N T A , GA 30308-2216




                                                                                                                                  12
                         AMERICA PLAZ A


                                                                                 S U I T E 3000




                                                                                                                                  13   permission. The Designating Party shall bear the burden and expense of seeking
                           OF




                                                                                                                                  14   protection in that court of its confidential material and nothing in these provisions
                         BANK




                                                                                                                                  15   should be construed as authorizing or encouraging a Receiving Party in this Action
                                                                                                                                  16   to disobey a lawful directive from another court.
                                                                                                                                  17   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                                                                                                  18   PRODUCED IN THIS LITIGATION
                                                                                                                                  19               (a)    The terms of this Stipulated Protective Order are applicable to
                                                                                                                                  20               information produced by a Non-Party in this Action and designated as
                                                                                                                                  21               “CONFIDENTIAL.” Such information produced by Non-Parties in
                                                                                                                                  22               connection with this litigation is protected by the remedies and relief
                                                                                                                                  23               provided by this Stipulated Protective Order. Nothing in these
                                                                                                                                  24               provisions should be construed as prohibiting a Non-Party from seeking
                                                                                                                                  25               additional protections;
                                                                                                                                  26               (b)    In the event that a Party is required, by a valid discovery request,
                                                                                                                                  27               to produce a Non-Party’s confidential information in its possession, and
                                                                                                                                  28
                                                                                                                                                                               - 12 -          STIPULATED PROTECTIVE ORDER
                                                                                                                                   1               the Party is subject to an agreement with the Non-Party not to produce
                                                                                                                                   2               the Non-Party’s confidential information, then the Party shall:
                                                                                                                                   3                      (1)     Promptly notify in writing the Requesting Party and the
                                                                                                                                   4               Non-Party that some or all of the information requested is subject to a
                                                                                                                                   5               confidentiality agreement with a Non-Party;
                                                                                                                                   6                      (2)     Promptly provide the Non-Party with a copy of the
                                                                                                                                   7               Stipulated Protective Order in this Action, the relevant discovery
                                                                                                                                   8               request(s), and a reasonably specific description of the information
                                                                                                                                   9               requested; and
                                                                                                                                  10                      (3)     Make the information requested available for inspection
                                                                                                                                  11               by the Non-Party, if requested.
T ROUTMAN S ANDERS LLP




                                                                                                                                                   (c)    If the Non-Party fails to seek a protective order from this court
                                          600 P E A C H T R E E S T R E E T NE


                                                                                                  A T L A N T A , GA 30308-2216




                                                                                                                                  12
                         AMERICA PLAZ A


                                                                                 S U I T E 3000




                                                                                                                                  13               within 14 days of receiving the notice and accompanying information,
                           OF




                                                                                                                                  14               the Receiving Party may produce the Non-Party’s confidential
                         BANK




                                                                                                                                  15               information responsive to the discovery request. If the Non-Party timely
                                                                                                                                  16               seeks a protective order, the Receiving Party shall not produce any
                                                                                                                                  17               information in its possession or control that is subject to the
                                                                                                                                  18               confidentiality agreement with the Non-Party before a determination by
                                                                                                                                  19               the court. Absent a court order to the contrary, the Non-Party shall bear
                                                                                                                                  20               the burden and expense of seeking protection in this court of its
                                                                                                                                  21               Protected Material.
                                                                                                                                  22   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                                                                                  23         If a Receiving Party learns that it has disclosed Protected Material to any
                                                                                                                                  24   person or in any circumstance not authorized under this Stipulated Protective Order,
                                                                                                                                  25   the Receiving Party must immediately:
                                                                                                                                  26               (a)    Notify in writing the Designating Party of the unauthorized
                                                                                                                                  27               Disclosures;
                                                                                                                                  28               (b)    Use its best efforts to retrieve all copies of the Protected Material;
                                                                                                                                                                                - 13 -           STIPULATED PROTECTIVE ORDER
                                                                                                                                   1                   (c)   Inform the person or persons to whom unauthorized Disclosures
                                                                                                                                   2                   were made of all the terms of this Stipulated Protective Order; and
                                                                                                                                   3                   (d)   Request such person or persons to execute the “Acknowledgment
                                                                                                                                   4                   and Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                                                                                                   5         11.       INADVERTENT PRODUCTION OF PRIVILEGED OR
                                                                                                                                   6   OTHERWISE PROTECTED MATERIAL
                                                                                                                                   7         When a Producing Party gives notice to Receiving Parties that certain
                                                                                                                                   8   inadvertently produced material is subject to a claim of privilege or other protection,
                                                                                                                                   9   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                                                                                                  10   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                                                                                                  11   may be established in an e-discovery order that provides for production without prior
T ROUTMAN S ANDERS LLP




                                                                                                                                       privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                          600 P E A C H T R E E S T R E E T NE


                                                                                                  A T L A N T A , GA 30308-2216




                                                                                                                                  12
                         AMERICA PLAZ A


                                                                                 S U I T E 3000




                                                                                                                                  13   parties reach an agreement on the effect of disclosure of a communication or
                           OF




                                                                                                                                  14   information covered by the attorney-client privilege or work product protection, the
                         BANK




                                                                                                                                  15   parties may incorporate their agreement in the stipulated protective order submitted
                                                                                                                                  16   to the court.
                                                                                                                                  17   12.   MISCELLANEOUS
                                                                                                                                  18         12.1 Right to Further Relief. Nothing in this Stipulated Protective Order
                                                                                                                                  19   abridges the right of any person to seek its modification by the Court in the future.
                                                                                                                                  20         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                                                                                  21   Stipulated Protective Order no Party waives any right it otherwise would have to
                                                                                                                                  22   object to disclosing or producing any information or item on any ground not
                                                                                                                                  23   addressed in this Stipulated Protective Order. Similarly, no Party waives any right to
                                                                                                                                  24   object on any ground to use in evidence of any of the material covered by this
                                                                                                                                  25   Stipulated Protective Order.
                                                                                                                                  26         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                                                                                                  27   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                                                                                                                                  28   only be filed under seal pursuant to a court order authorizing the sealing of the
                                                                                                                                                                                  - 14 -          STIPULATED PROTECTIVE ORDER
                                                                                                                                   1   specific Protected Material at issue. If a Party's request to file Protected Material
                                                                                                                                   2   under seal is denied by the court, then the Receiving Party may file the information
                                                                                                                                   3   in the public record unless otherwise instructed by the court.
                                                                                                                                   4   13.   FINAL DISPOSITION
                                                                                                                                   5         After the final disposition of this Action, as defined in paragraph 4, within 60
                                                                                                                                   6   days of a written request by the Designating Party, each Receiving Party must return
                                                                                                                                   7   all Protected Material to the Producing Party or destroy such material. As used in this
                                                                                                                                   8   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                                                                                                                   9   summaries, and any other format reproducing or capturing any of the Protected
                                                                                                                                  10   Material. Whether the Protected Material is returned or destroyed, the Receiving
                                                                                                                                  11   Party must submit a written certification to the Producing Party (and, if not the same
T ROUTMAN S ANDERS LLP




                                                                                                                                       person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                                          600 P E A C H T R E E S T R E E T NE


                                                                                                  A T L A N T A , GA 30308-2216




                                                                                                                                  12
                         AMERICA PLAZ A


                                                                                 S U I T E 3000




                                                                                                                                  13   (by category, where appropriate) all the Protected Material that was returned or
                           OF




                                                                                                                                  14   destroyed and (2)affirms that the Receiving Party has not retained any copies,
                         BANK




                                                                                                                                  15   abstracts, compilations, summaries or any other format reproducing or capturing any
                                                                                                                                  16   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                                                                                                                  17   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                                                                                                                  18   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                                                                                                                                  19   reports, attorney work product, and consultant and expert work product, even if such
                                                                                                                                  20   materials contain Protected Material. Any such archival copies that contain or
                                                                                                                                  21   constitute Protected Material remain subject to this Stipulated Protective Order as set
                                                                                                                                  22   forth in Section 4 (DURATION).
                                                                                                                                  23   \\
                                                                                                                                  24   \\
                                                                                                                                  25   \\
                                                                                                                                  26   \\
                                                                                                                                  27   \\
                                                                                                                                  28   \\
                                                                                                                                                                                - 15 -          STIPULATED PROTECTIVE ORDER
                                                                                                                                   1   14.   VIOLATION
                                                                                                                                   2         Any violation of this Stipulated Protective Order may be punished by any and
                                                                                                                                   3   all appropriate measures including, without limitation, contempt proceedings and/or
                                                                                                                                   4   monetary sanctions.
                                                                                                                                   5
                                                                                                                                   6         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                                                                                   7
                                                                                                                                       Dated:   July 11, 2019
                                                                                                                                   8                                           TROUTMAN SANDERS LLP_
                                                                                                                                   9
                                                                                                                                  10                                           /s/ Keith J. Barnett____________
                                                                                                                                  11                                           Counsel for Defendants
T ROUTMAN S ANDERS LLP

                                          600 P E A C H T R E E S T R E E T NE


                                                                                                  A T L A N T A , GA 30308-2216




                                                                                                                                  12
                         AMERICA PLAZ A




                                                                                                                                       Dated:   July 11, 2019
                                                                                 S U I T E 3000




                                                                                                                                  13                                           KEMNITZER, BARRON, & KRIEG,
                                                                                                                                                                               LLP_
                           OF




                                                                                                                                  14
                         BANK




                                                                                                                                  15
                                                                                                                                                                               /s/ Kristin Kemnitzer*____________
                                                                                                                                  16                                          (*with express permission by Keith
                                                                                                                                                                              Barnett)
                                                                                                                                  17
                                                                                                                                                                              Counsel for Plaintiff
                                                                                                                                  18
                                                                                                                                  19
                                                                                                                                             FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                                                                                                  20
                                                                                                                                  21   Dated:   July 11, 2019
                                                                                                                                                                               ___________                      _
                                                                                                                                  22                                           Honorable Steve Kim
                                                                                                                                                                               United States Magistrate Judge
                                                                                                                                  23
                                                                                                                                  24
                                                                                                                                  25
                                                                                                                                  26
                                                                                                                                  27
                                                                                                                                  28
                                                                                                                                                                              - 16 -         STIPULATED PROTECTIVE ORDER
                                                                                                                                   1                                       EXHIBIT A
                                                                                                                                   2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                                                                                   3    I, _________________________________________ [print or type full name], of
                                                                                                                                   4    __________________________________________________________ [print or
                                                                                                                                   5    type     full     address],      declare        under    penalty      of      perjury
                                                                                                                                   6    that I have read in its entirety and understand the Stipulated Protective Order that
                                                                                                                                   7    was issued by the United States District Court for the Central District of California
                                                                                                                                   8    on [date] in the case of _____________ [insert formal name of the case and the
                                                                                                                                   9    number and initials assigned to it by the court]. I agree to comply with and to be
                                                                                                                                  10    bound by all the terms of this Stipulated Protective Order and I understand and
                                                                                                                                  11    acknowledge that failure to so comply could expose me to sanctions and punishment
T ROUTMAN S ANDERS LLP




                                                                                                                                        in the nature of contempt. I solemnly promise that I will not disclose in any manner
                                          600 P E A C H T R E E S T R E E T NE


                                                                                                  A T L A N T A , GA 30308-2216




                                                                                                                                  12
                         AMERICA PLAZ A


                                                                                 S U I T E 3000




                                                                                                                                  13    any information or item that is subject to this Stipulated Protective Order to any
                           OF




                                                                                                                                  14    person or entity except in strict compliance with the provisions of this Stipulated
                         BANK




                                                                                                                                  15    Protective Order. I further agree to submit to the jurisdiction of the United States
                                                                                                                                  16    District Court for the Central District of California for the purpose of enforcing the
                                                                                                                                  17    terms of this Stipulated Protective Order, even if such enforcement proceedings
                                                                                                                                  18    occur after termination of this action. I hereby appoint ________________ [print
                                                                                                                                  19    or type full name] of[print or type full address and telephone number] as my
                                                                                                                                  20    California agent for service of process in connection with this action or any
                                                                                                                                  21    proceedings related to enforcement of this Stipulated Protective Order:
                                                                                                                                  22   Date: ______________________________________________________________
                                                                                                                                  23   City And State [Where Sworn And Signed]: _______________________________
                                                                                                                                  24   Full Name [Printed Or Typed]: _________________________________________
                                                                                                                                  25   Signature: __________________________________________________________
                                                                                                                                  26
                                                                                                                                  27
                                                                                                                                  28
                                                                                                                                                                               - 17 -           STIPULATED PROTECTIVE ORDER
